Citation Nr: 1444227	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  07-11 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a migraine headache disorder, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Air Force from June 1968 to August 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal form a July 2008 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which in pertinent part declined to reopen a previously denied claim of service connection for a headache disorder and denied service connection for hypertension.

In an October 2013 decision, the Board reopened the claim of service connection for headaches, and remanded the underlying claim on the merits to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  Additionally, the Board denied service connection for hypertension.  A number of other claims were dismissed at the request of the Veteran, and are no longer on appeal.

The Veteran appealed the denial of service connection for hypertension to the Court of Appeals for Veterans Claims (CAVC or the Court), which in May 2014, on the basis of a Joint Motion for Partial Remand, vacated the denial and remanded the limited issue of service connection for hypertension on the basis of aggravation by service-connected PTSD to the Board for additional action.

The claim of service connection for migraine headaches has also now been returned to the Board for further appellate consideration.  

During the pendency of the October 2013 remand, the Veteran's file was scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Hypertension

In denying service connection for hypertension in October 2013, the Board relied upon a July 2009 VA examination report and medical opinion, which stated that hypertension was not, based on review of the medical literature, "associated with" PTSD.  The Board reasoned that the phrase "associated with" eliminated all theories of entitlement to service connection, as either causation or aggravation would constitute an association between the two.

The Court determined in May 2014 that, based upon the precedential holding in El-Amin v. Shinseki, 26 Vet. App. 136 (2013), the phrase "associated with" was insufficient to indicate that the examiner had actually considered a theory of aggravation.

Accordingly, as directed by the Court, the matter must be remanded for an addendum to the medical opinion of record which specifically addresses the question of whether hypertension has been aggravated by service-connected PTSD.

Headaches

The Board initially notes that the Veteran's headache disorder is definitively shown to be of a migraine type; the term "vascular headache" is an obsolete medical term previously used to identify migraine headaches on the basis of the suspected cause.

Over the course of the appeal, the Veteran has raised various theories of entitlement to service connection for headaches.  Primarily he has alleged a direct link between military service and headaches, stating that they began in or soon after service.  This theory has been amply developed in the record.

Alternatively, he has argued that a headache disorder pre-existed his entry onto active duty and was aggravated beyond the natural progression by military service.  On the basis of this theory of entitlement, the Board in October 2013 remanded the matter for provision of an examination by a neurologist; such a specialist would be in the best position to render an opinion on both pre-existence and aggravation.  Unfortunately, although an examination was secured on remand, it was not performed by a neurologist, and neither of the two VA doctors who offered nexus opinions were neurologists.  The medical center in question certified that no neurologist was available on the staff of doctors eligible to perform compensation examinations. 

On the face of it, the AOJ has therefore failed to comply with the remand directives.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Here, however, the Board finds that the AOJ has substantially complied with the Board's remand orders, and further remand solely for the purpose of obtaining strict compliance is not required.

The compliance is considered substantial due to a comprehensive review of the file, which reveals that a theory of aggravation of a pre-existing headache condition cannot be sustained as a matter of law.  A Veteran is presumed to be in sound condition when entering into military service except for conditions noted on the entrance examination or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto, and that the disease or injury was not aggravated by service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) ; Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (2003).  The March 1968 entrance examination makes no mention of a headache condition, recurrent headache symptoms, or even a head injury prior to service.  The Veteran is therefore presumed sound unless clear and unmistakable evidence shows preexistence and worsening in service beyond the natural progression.

The Veteran first made his allegation of pre-existence of headaches at an October 1972 VA examination.  Since that time he has alternatively alleged that headaches began in service, and that they began soon after.  No pre-service medical records or alternative competent lay statements have been produced to corroborate any of the various allegations.  In light of the contradictory statements, there is no way in which a finder of fact can determine that the evidence of record clearly and unmistakably supports any of them. 

This finding obviates the need for an opinion by a neurologist.  By law, any headache disorder did not exist prior to service, it had its onset in service at best.  The expertise of a neurologist is therefore no longer required.  Accordingly, the Board finds that further remand for examination by a specific type of doctor is not necessary.

Unfortunately, remand does remain required.  In the Veteran's September 2014 post-remand brief, he makes the clear allegation that his headache disorder is secondary to a service-connected disability.  Though he does not specify which of his currently service-connected disabilities is responsible, the Board notes that his reports of headache-related symptoms (nausea, dizziness, vomiting, photophobia) closely parallel many of his complaints associated with PTSD and anxiety.  Doctors have noted physiological manifestations of his anxiety in treatment and examination reports.  As there is evidence of a current disability and a potential link to a service-connected condition, examination on that point is required.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's complete claims file to an appropriately qualified VA examiner for review; physical examination is not required unless the reviewer determines such is necessary to respond to the Board's inquiry.  The claims folder must be reviewed in conjunction with the examination; if the examiner does not have access to the complete electronic files, printed copies of relevant documents must be provided for review.

As the opinions required necessitate consideration of medical factors, the review may not be conducted by a psychologist.  

The examining medical professional must:

a)  Opine as to whether it is at least as likely as not that service-connected PTSD caused or aggravated (worsened beyond the natural progression) the diagnosed migraine headache disability.  

b)  As an addendum to the July 26, 2009, VA General Medical Examination, the reviewer must opine as to whether it is at least as likely as not that service-connected PTSD aggravated (worsened beyond the natural progression) diagnosed hypertension.

Full and complete rationales for all opinions expressed must be provided.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



